COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
IN THE                                                             No. 08-14-00213-CV
                                                 §
INTEREST OF                                                           Appeal from the
                                                 §
H.R.W., A CHILD.                                                    256th District Court
                                                 §
                                                                  of Dallas County, Texas
                                                 §
                                                                    (TC# 13-07871-Z)
                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

prosecution. Finding that the Appellant’s brief has not been filed, we dismiss the appeal for want

of prosecution.

       On October 24, 2014, the Clerk notified Appellant, Ramsey Theriot, that his brief was

past due and no motion for extension of time had been filed. The letter advised Appellant that

the Court intended to dismiss the appeal for want of prosecution unless Appellant responded

within ten days and showed grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1).

Neither the brief nor a motion for extension of time in which to file the brief has been filed.

Accordingly, we dismiss the appeal for want of prosecution.


                                             STEVEN L. HUGHES, Justice
November 19, 2014

Before McClure, C.J., Rodriguez, and Hughes, JJ.